DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the AF/amendment filed on 02/16/2021.  
Claim(s) 1-2, 5, 7, 10-11, 16-19, 25, 31, 33-34, 36-44 is/are pending in the application.
Claim(s) 3-4, 6, 8-9, 12-15, 21-24, 26-28 was/were previously canceled.
Independent claim(s) 1, 10 was/were amended.
Claim(s) 37-44 was/were added.
Claim(s) 20, 29-30, 32, 35 was/were canceled.

Allowable Subject Matter
Claim(s) 1-2, 5, 7, 10-11, 16-19, 25, 31, 33-34, 36-44 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In the Final Rejection, dated 12/22/2020, claim(s) 32, 35 (after careful review and search (with respect to independent claim(s) 1, 10)) was/were objected to for being dependent upon a rejected base claim, furthering that the claim(s) would be allowable if rewritten in independent form including all of the limitations of its/their respective base and intervening claims.

claim(s) 1, 10 to include limitations of their previously objected dependent claim(s), claim(s) 32, 35 respectively.

As such, claim(s) 1-2, 5, 7, 10-11, 16-19, 25, 31, 33-34, 36-44 was/were carefully reviewed and a search with regards to independent claim(s) 1, 10 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1-2, 5, 7, 25, 31, 37-40 and specifically independent claim(s) 1, the prior art search was found to neither anticipate nor suggest an augmented reality system comprising: a user interface configured to receive a first augmented reality content, a second augmented reality content, a trigger image, a first value of an additional characteristic associated with the first augmented reality content, and a second value of the additional characteristic associated with the second augmented reality content; a physical distribution item having the trigger image disposed thereon; a mobile computing application configured to: receive the trigger image via a camera on a mobile computing device; receive either the first or the second value of the additional characteristic from the mobile computing device; process the trigger image to generate trigger image information; communicate the trigger image information to the content management system; send the either the first or the second value of the additional characteristic to the content management system; and display either the first or second augmented reality content received from the content management system on the mobile computing device; the content management system in communication with the user interface and configured to: receive the either the first or the second value of the additional characteristic from the mobile computing application; if the first value of the additional characteristic is received, then identify the first augmented reality content associated therewith; if the second value of the additional characteristic is received, then identify the second augmented reality content associated therewith; and send to the mobile computing application, the identified augmented reality content; and a feedback loop within the content management system, the feedback loop configured to identify when the trigger image has not been received by the content management system and query the mobile computing application to input the trigger image, wherein the physical distribution item is selected from the group consisting of a mail piece, letter, flat, magazine, periodical, package, parcel, tray, container, conveyance, crate, box, and bag (emphasis added).

Regarding claim(s) 10-11, 16-19, 33-34, 36, 41-44 and specifically independent claim(s) 10, the prior art search was found to neither anticipate nor suggest a method of providing augmented reality content, the method comprising: receiving, in a mobile computing application, a scan of a physical distribution item having a trigger image disposed thereon, wherein the physical distribution item is selected from the group consisting of a mail piece, letter, flat, magazine, periodical, package, parcel, tray, container, conveyance, crate, box, and bag; receiving, in the mobile application, the trigger image and either a first value of an additional characteristic or a second value of the additional characteristic, wherein the first value and the second value are each user-specific identifiers; sending the either the first or the second value of the additional characteristic from the mobile application to a content management system, the content management system including a first augmented reality content and a second augmented reality content, the first value of the additional characteristic associated with the first augmented reality content, and the second value of the additional characteristic associated with the second augmented reality content; receiving, in the mobile application from the content management system, an identified first or second augmented reality content based on the first or the second value of the additional characteristic; and displaying the identified first or second augmented reality content on the mobile application (emphasis added).



It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612